46 F.3d 1133
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Lee Roy B. BOSTIC, Jr., Petitioner-Appellant,v.P.W. KEOHANE, Warden, Respondent-Appellee.
No. 93-3259.
United States Court of Appeals, Seventh Circuit.
Submitted:  Jan.* 30, 1995.Decided:  Feb. 6, 1995.

Before CUMMINGS, EASTERBROOK, and RIPPLE, Circuit Judges.
ORDER
Contending that the procedures used in a prison disciplinary hearing violated the due process clause of the fifth amendment, Lee Roy Bostic sought a writ of habeas corpus.  See 28 U.S.C. Sec.2241.  The disposition after the hearing had led the Parole Commission to defer Bostic's release, and the only relief Bostic seeks in this proceeding is speedier release on parole.
The district court denied the petition on the merits.  On June 20, 1994, after Bostic appealed to this court, the Parole Commission granted his wish.  Bostic is now out of prison on parole.  Although it is conceivable that the outcome of the prison disciplinary hearing may yet have effects--for example, if Bostic should violate the terms and conditions of parole the Commission may more readily revoke his release--this potential is too remote and contingent to present a live controversy today.  See Lane v. Williams, 455 U.S. 624, 631-33 & n.13 (1992); Weinstein v. Bradford, 423 U.S. 147, 149 (1985).  Accordingly, we vacate the judgment of the district court and remand the case with instructions to dismiss the petition as moot.  United States v. Munsingwear, Inc., 340 U.S. 36 (1950).  If in the future Bostic suffers an adverse effect of the prison discipline, he will be entitled to litigate the validity of the Parole Commission's criteria of decision.
VACATED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.  The notice provided that any party might file a "Statement as to Need of Oral Argument."  See Fed.  R. App.  P. 34(a), Circuit Rule 34(f).  No such statement has been filed, so the appeal is submitted for decision on the briefs and record